Citation Nr: 0926514	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 27 to 
April 20, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the Veteran's claim for 
service connection for a heart disability.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for a heart 
disability.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that a 
response to the RO's request for records stated that the 
Veteran's service treatment records were "fire-related," or 
involved in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and are therefore 
unavailable.  However, the Veteran's DD Form 214 is available 
and identifies the Veteran's reason from separation from the 
military as "physical disability" that "existed prior to 
military service" and was not aggravated thereby.  The form, 
however, does not identify the type of medical condition the 
Veteran had at the time of discharge.  Relevant post-service 
medical evidence of record consists of records of the 
Veteran's ongoing treatment at the VA Northern Indiana Health 
Care System.  Records form the Northern Indiana VA facility 
reflect that the Veteran has sought treatment on an ongoing 
basis for hypertension.  He has also been found on multiple 
occasions to have an S1-S2 regular, grade II heart murmur; 
however, private treatment records dated in 2002 indicate 
that no murmur was found and that in October 2002 his heart 
was considered normal.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board notes that VA has heightened duties when the 
Veteran's service treatment records have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as symptoms of a heart disability 
during service or symptoms of a current heart disability.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage, supra.

In that connection, the Veteran has alleged that he was 
treated for dizziness and shortness of breath while in 
service that he attributes to the worsening of a heart 
condition he claims to have had prior to his entry into 
service.  The Veteran further contends that his heart 
problems have continued to the present.  The Board notes that 
the Veteran is qualified, as a lay person, to report that he 
suffered pain or injury during service that has continued to 
the present.  See Savage, 10 Vet. App. at 495.  However, he 
is not competent to provide a medical opinion as to the onset 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the Veteran's service treatment records 
are unavailable, and his DD Form 214 does not identify the 
medical condition for which the Veteran was deemed unfit for 
continued service.  As the Veteran is competent to testify to 
observable facts, such as in-service pain or injury and the 
continuity of symptoms from his time in service to the 
present, but is not competent to testify as to etiology of a 
current disability, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision in this case and must therefore remand to obtain a 
medical examination and nexus opinion regarding the etiology 
of any currently diagnosed heart disability.  See McLendon, 
20 Vet. App. 79.  

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the Veteran's period of service and any current heart 
disability, the RO should arrange for the Veteran to undergo 
examination.  The examination should address the nature and 
etiology of any identified heart disorder, and any medical 
opinion offered should be based upon consideration of the 
Veteran's complete documented history and assertions through 
review of the claims file.  Such examination is needed to 
fully and fairly evaluate the claim for service connection.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).

The Board acknowledges that the Veteran has stated on 
multiple occasions that he had a heart disability at the time 
of his entry into active duty, which was exacerbated by his 
service and led to his eventual discharge.  However, no 
records of any pre-existing heart condition are present in 
the Veteran's claims file, nor does it appear that the RO has 
followed up on any earlier request to obtain records of the 
Veteran's pre-service diagnosis or treatment.  In May 2005, 
the Veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, authorizing the release 
of records of treatment from the South Bend Clinic, where the 
Veteran claims he received treatment for his heart disability 
in January 1951.  The RO attempted to obtain records from the 
South Bend Clinic in August 2005 but received a letter from 
the clinic in August 2005 requesting further information 
regarding the Veteran.  The RO, however, appears not to have 
responded to the clinic's request, and no such records are 
present in the Veteran's claims file.  

As any such records of treatment may have a bearing on the 
Veteran's claim, the AOJ must attempt to obtain the above-
identified medical records from the South Bend Clinic, along 
with any other examination or treatment records identified by 
the Veteran, and associate any records obtained with the 
claims file.  The AOJ must also ask the Veteran if he has any 
medical records pertaining to his pre-service diagnosis or 
treatment or if he can identify any treatment providers that 
may have records.  If the Veteran provides any information 
relating to his pre-service or post-service treatment, the 
AOJ must attempt to obtain any such identified medical 
records and associate any records so obtained with the 
Veteran's claims file.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization to 
enable any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed heart disability to be 
obtained.  The Veteran must also be 
invited to submit any pertinent evidence 
in his possession.  The AOJ must explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  Specifically, the Veteran must 
be asked to identify any treatment 
providers from whom he received diagnosis 
or treatment of a heart disability prior 
to service.  Once any such treatment 
providers have been identified, treatment 
records for the period prior to the 
Veteran's entry into active duty must be 
sought.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2008) regarding 
requesting records must be followed.  All 
records and/or responses received must be 
associated with the claims file.

2.  The AOJ should follow up on the 
August 2005 inquiry from the South Bend 
Clinic regarding the Veteran's claimed 
treatment for heart disability at that 
facility in 1951.  An updated consent to 
release records should be obtained, if 
necessary.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records.  Any other sources of treatment 
records identified by the Veteran must 
also be contacted.  All records and/or 
responses received must be associated 
with the claims file.

3.  After securing any additional 
records, the Veteran must be scheduled 
for a VA examination and advised by the 
AOJ that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The Veteran's claims file, including a 
copy of this REMAND and any records 
associated with the file pursuant to the 
instructions herein, must be made 
available to and reviewed by the 
examiner.  The report of the examination 
must include discussion of the Veteran's 
documented medical history and 
assertions.  The examiner must elicit a 
thorough and complete history from the 
Veteran, including a history of any heart 
condition from which he suffered prior to 
entering service.  All appropriate tests 
and studies must be accomplished and all 
clinical findings must be reported in 
detail.

Each current heart disability should be 
identified.  (Consideration should be 
given to the evidence of record, 
including those records in 2002 showing a 
normal heart and those dated thereafter 
showing some abnormality, including those 
referring to a murmur and an April 2009 
electrocardiogram that was identified as 
abnormal.)  With respect to each 
identified heart disability, the examiner 
must provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the current disability was caused by 
or had its onset during the Veteran's 
active military service or was worsened 
during the Veteran's service from 
February to April 1951.

4.  After undertaking any other 
development deemed appropriate, the RO 
must re-adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

